          Case 2:20-cr-00024-SAB           ECF No. 139        filed 09/30/20      PageID.329 Page 1 of 2
PS 8
(3/15)
                                                                                                        FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF WASHINGTON




                                                            for                                Sep 30, 2020
                                                                                                   SEAN F. MCAVOY, CLERK
                                           Eastern District of Washington


 U.S.A. vs.                 Brown, James Thomas                         Docket No.            2:20CR00024-SAB-3


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct of defendant
James Thomas Brown, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 12th day of March 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the possession of a narcotic drug or other controlled substances
defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: James Thomas Brown is alleged to have violated his pretrial supervision by testing positive for the presence
of marijuana on September 11, 2020.

On March 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Brown. Mr. Brown acknowledged
an understanding of the conditions, which included standard condition number 9.

On September 11, 2020, James Thomas Brown reported to Pioneer Human Services and allegedly provided a urine specimen
that tested presumptively positive for the presence of marijuana. Mr. Brown denied ingesting marijuana and signed a
substance abuse denial form. Subsequently, the sample was sent to Alere Toxicology (Alere) for further analysis.

Later on September 11, 2020, Mr. Brown contacted the undersigned officer to discuss the above-noted presumptive positive
drug test for marijuana. Mr. Brown adamantly denied ingesting marijuana, but stated the mother of his children smokes
marijuana in his presence.

On September 22, 2020, Alere confirmed Mr. Brown's urine specimen collected on September 11, 2020, tested positive for
the presence of marijuana.

Violation #2: James Thomas Brown is alleged to have violated his pretrial supervision by testing positive for the presence
of marijuana on September 22, 2020.

On March 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Brown. Mr. Brown acknowledged
an understanding of the conditions, which included standard condition number 9.

On September 22, 2020, James Thomas Brown reported to Pioneer Human Services and allegedly provided a urine specimen
that tested presumptively positive for the presence of marijuana. Mr. Brown denied ingesting marijuana and signed a
substance abuse denial form. Subsequently, the sample was sent to Alere Toxicology (Alere) for further analysis.

On September 23, 2020, the undersigned officer contacted Mr. Brown and confronted him about the above-noted
presumptive positive drug test result for marijuana. Mr. Brown denied ingesting marijuana, but stated the mother of his
children regularly smokes marijuana in his presence.
          Case 2:20-cr-00024-SAB           ECF No. 139        filed 09/30/20      PageID.330 Page 2 of 2
   PS-8
   Re: Brown, James Thomas
   September 30, 2020
   Page 2
On September 28, 2020, Alere confirmed Mr. Brown's urine specimen tested positive for the presence of marijuana.

Violation #3: James Thomas Brown is alleged to have violated his pretrial supervision by testing positive for the presence
of amphetamine and methamphetamine on September 22, 2020.

On March 16, 2020, the conditions of pretrial release supervision were reviewed with Mr. Brown. Mr. Brown acknowledged
an understanding of the conditions, which included standard condition number 9.

On September 22, 2020, James Thomas Brown reported to Pioneer Human Services and allegedly provided a urine specimen
that tested presumptively positive for the presence of amphetamine and methamphetamine. Mr. Brown denied using
amphetamine or methamphetamine and signed a substance abuse denial form. Subsequently, the sample was sent to Alere
Toxicology (Alere) for further analysis.

On September 23, 2020, the undersigned officer contacted Mr. Brown and confronted him about the above-noted
presumptive drug test result for amphetamine and methamphetamine. Mr. Brown denied using those substances at that time.

On September 29, 2020, Alere confirmed Mr. Brown's urine specimen tested positive for the presence of amphetamine and
methamphetamine.

                            PRAYING THAT THE COURT WILL ORDER A WARRANT
                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       September 30, 2020
                                                                 by      s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer

THE COURT ORDERS

[ ]       No Action
[ X]      The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ X]      Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                           Signature of Judicial Officer

                                                                              September 30, 2020
                                                                           Date
